Case 1:19-cv-02367-ABJ Document 30-8 Filed 11/18/19 Page 1 of 11




        Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit 7
Case 1:19-cv-02367-ABJ Document 30-8 Filed 11/18/19 Page 2 of 11
Case 1:19-cv-02367-ABJ Document 30-8 Filed 11/18/19 Page 3 of 11
          Case 1:19-cv-02367-ABJ Document 30-8 Filed 11/18/19 Page 4 of 11
                                       UNCLASSIFIED


6.1.2. Consistent with the substantial evidence standard of review, the EAD, HRB has the
authority to:
6.1.2.1. Affirm OPR's underlying findings of misconduct and the penalty imposed for each
substantiated offense code.
6.1.2.2. Affirm OPR's underlying findings of misconduct and modify the penalty imposed
for each substantiated offense code to comport with policy, precedent, and the
consideration of Douglas factors and applicable mitigating and aggravating factors.
6.1.2.3. Vacate OPR's underlying findings of misconduct and penalties consistent with the
criteria set forth above.
6.1.2.4. In both nonadverse and adverse cases, remand the matter (or a portion of the
matter) under appellate review in writing to the Inspection Division (INSD), the Office of the
Inspector General (OIG), or OPR, as appropriate, if additional unaddressed misconduct is
identified, or if it is determined that a matter is in need of further investigation or
adjudication.
6.1.3. As the decision maker for nonadverse disciplinary appeals, the EAD, HRB must
ensure that FBI policies are applied consistently to all levels of employees at all stages of
the disciplinary process.
6.1.4. As chair of the DRB, the EAD, HRB will serve as the tie-breaking voting member,
when necessary, and will ensure that each DRB is composed so as to ensure compliance
with this policy.
6.2.     Disciplinary Review Board Members
6.2.1. Each DRB will be composed of the EAD, HRB; four voting members; and one
nonvoting member.
6.2.2. All DRB members, with the exception of the permanent chair, will serve for one-year
terms to enhance expertise and experience among the voting DRB members and account
for members’ promotions, transfers, lateral movements, or separation from management
ranks during the term.
6.2.3. DRB members are responsible for reviewing all appeals from adverse disciplinary
actions and applying the substantial evidence standard to review both OPR's underlying
findings of misconduct and the assessed penalty, as set forth in subsection 5.1.
6.2.4. Consistent with the substantial evidence standard of review, DRB members are
authorized to:
6.2.4.1. Affirm OPR's underlying findings of misconduct and the penalty imposed for each
substantiated offense code.
6.2.4.2. Affirm OPR's underlying findings of misconduct and modify the penalty imposed
for each substantiated offense code to comport with policy, precedent, and the
consideration of Douglas factors and applicable mitigating and aggravating factors.
6.2.4.3. Vacate OPR's underlying findings of misconduct and penalties, consistent with the
criteria set forth above.
6.2.4.4. Remand the matter (or a portion of the matter) under appellate review in writing
to INSD, OIG, or OPR, as appropriate, if additional unaddressed misconduct is identified, or
if it is determined that a matter is in need of further investigation or adjudication.
6.2.5.    The EAD, HRB and DRB members may not:


                                            3
                                       UNCLASSIFIED
         Case 1:19-cv-02367-ABJ Document 30-8 Filed 11/18/19 Page 5 of 11
                                       UNCLASSIFIED


6.2.5.1. Consider, when making appellate decisions, ex parte communications not
contained in the record. Similarly, the Office of Disciplinary Appeals (ODA) officials are
prohibited from considering ex parte communications not contained in the record when
making disciplinary recommendations to the EAD, HRB and the DRB members.
6.2.5.2. Increase a penalty during the appellate process. However, in the event that
additional, previously unaddressed misconduct is identified during the appellate process,
this misconduct may be referred to INSD, OPR, or both for additional investigation,
adjudication, or both. This referral could ultimately result in a greater cumulative penalty or
an additional penalty.
6.2.6. DRB members may be required to provide factual testimony in a subsequent civil or
administrative proceeding regarding the comments and impressions they provided during
any DRB action or action that the DRB, as a whole, has taken in any given case. Because
DRB members are acting within the scope of their duties as DRB members, they are entitled
to department and/or agency legal representation in any such subsequent civil or
administrative action.
6.2.7.     The voting members of the DRB:
6.2.7.1. Serve as the decision-making body for all appeals from adverse disciplinary
actions and must ensure that FBI policies are applied consistently to all levels of employees
at all stages of the disciplinary process. A majority vote of the voting members determines
the outcome of the appeal.
6.2.7.2. Represent a broad cross section of the FBI to enhance the transparency of the
appellate process and to ensure the impartiality of the voting members for all appellants,
regardless of rank or position. The voting members include:
6.2.7.2.1. The EAD, HRB, who serves as the permanent chair of the DRB and may serve
as the tie-breaking voting member when necessary. The EAD, HRB may delegate his or her
responsibilities pursuant to PD 0259D, Succession and Delegation Policy.
6.2.7.2.2. Two voting SES employees, who are selected by the ADD or his or her designee
to serve for a period of one year.
6.2.7.2.3. Two voting midlevel managers, who are selected by the ADD or his or her
designee to serve for a period of one year.
6.2.8. Two voting members will be selected from a pool of eligible supervisory special
agents (SSAs). The remaining two voting members will be selected from the professional
staff ranks. At least one of the four selected voting members will be chosen from a pool of
eligible employees assigned to the field.
6.2.9. In addition to the five voting members detailed above, nonvoting observers will be
present for each DRB. These observers are invited to express their views regarding the
merits of the appeal at issue. The additional input and monitoring of the DRB process by the
observers are designed to further frame the DRB as a deliberative body before which
relevant issues may be analyzed and discussed in an impartial and unbiased manner.
6.2.9.1.     Nonvoting observers include:
6.2.9.1.1.     One midlevel manager.
6.2.9.1.2.     One representative from the Office of Equal Employment Opportunity Affairs
(OEEOA).
6.2.9.1.3. One or more representatives from the Office of the General Counsel (OGC). The
OGC attorneys are present to provide advice to the DRB. As such, their comments are

                                            4
                                       UNCLASSIFIED
          Case 1:19-cv-02367-ABJ Document 30-8 Filed 11/18/19 Page 6 of 11
                                       UNCLASSIFIED


considered privileged communications, based on the attorney-client relationship with the
DRB. The OGC attorneys, therefore, may not be required to provide testimony regarding
their comments in any subsequent civil or administrative matter. Likewise, the comments of
the OGC attorneys must not be released to any external entity requesting a copy of a
transcript of any DRB proceeding. This privilege may only be waived by the GC.
6.2.9.2. Additionally, the Internal Investigations Section (IIS) of the INSD, as well as
OPR, may have the opportunity to delegate a nonvoting representative to observe DRBs
should either entity choose to do so.
6.2.9.3. Additional nonvoting observers may be present by the invitation of the EAD, HRB
or his or her designee.
6.2.10. A list of employees for potential DRB selection must exclude employees assigned to
those offices that have a stake in the subject employee's disciplinary matter.
6.2.10.1. For instance, employees assigned to the IIS, INSD, and OPR are not eligible to
serve as DRB voting members. Further, because the EAD, HRB may delegate his or her
responsibilities as the chair of the DRB to an Assistant Director (AD), all FBI employees at
the AD level or higher must be excluded from consideration for DRB selection.
6.2.10.2. A DRB voting member who currently serves (or last served, in the case of a
dismissal) as the employee's rating or reviewing official must not participate in the DRB
considering that individual's appeal. Similarly, a direct subordinate must not be a member
of the DRB reviewing his or her supervisor's conduct.
6.2.10.3. A member must recuse him- or herself from participation in a particular appeal if
the member’s participation may result in a personal, financial, or other conflict of interest or
the appearance thereof pursuant to 28 U.S.C. § 528, 18 U.S.C. § 208, and 5 CFR Part 2635.
6.2.11. Generally, the five voting members and observers enumerated above should
participate in each DRB proceeding. However, the DRB may proceed as long as a quorum is
present of at least three voting members, including the chair of the DRB.
6.2.12. In order to minimize scheduling difficulties and reduce the impact of the DRB
members' service on their regular duties, every effort will be made to adjudicate appeals on
a single day each month. Nevertheless, circumstances may dictate scheduling more than
one DRB session per month.
6.2.13. The entire DRB process will be audio recorded, and the recording will be maintained
in the employee's disciplinary file following each DRB.
6.3. The ADD (or designee) is responsible for selecting the DRB members from a
computer-generated list of eligible employees who possess the maturity and good judgment
necessary to act as fair and impartial members of the DRB.
6.4.     The ODA, HRB is responsible for:
6.4.1.    Processing both adverse and nonadverse appeals of OPR's disciplinary actions.
6.4.2. Acknowledging receipt of appeal notices from employees and initiating the appellate
process for each notice received within ten calendar days of the employee’s receipt of an
OPR final disciplinary letter.
6.4.3. Obtaining the investigative and adjudicative file material from INSD and OPR and,
upon request by an employee to review the record on which OPR relied in rendering its
ruling and imposing the penalty, forwarding it to the Discovery Processing Unit (DPU), OGC
for redaction.


                                            5
                                       UNCLASSIFIED
        Case 1:19-cv-02367-ABJ Document 30-8 Filed 11/18/19 Page 7 of 11
                                        UNCLASSIFIED


6.4.4. Making the redacted materials available for review by the employee and his or her
attorney.
6.4.5. Informing the employee and his or her attorney of the deadline for the review of the
redacted materials and the deadline for any supplemental appeal submissions.
6.4.6. Reviewing the investigative and adjudicative records, as well as the issues identified
by the employee in his or her appeal and supplemental appeal submission.
6.4.7. Conducting legal research, as needed, regarding applicable policy, regulations, and
statutory and case law deemed relevant on appeal.
6.4.8. Evaluating precedent, Douglas factors, and any applicable mitigating or aggravating
factors relevant to the issues on appeal.
6.4.9. Drafting and disseminating an appellate analysis, using the substantial evidence
standard of review. This analysis will address the relevant issues for consideration by the
EAD, HRB (for nonadverse disciplinary actions) and by the DRB (for adverse disciplinary
actions) and state the ODA's recommendation.
6.4.10. Scheduling the DRB proceedings and the required DRB composition, allowing for the
possibility that an employee may elect to disqualify a member's participation.
6.4.11. Orally presenting the ODA's analysis to the DRB members on the record and
facilitating discussion as needed.
6.4.12. Stating to the employee and/or employee’s attorney, in writing, the basis of the
deciding officials' appellate decision in regard to OPR’s findings of misconduct and the
penalty imposed for each substantiated offense code.
6.4.13. Memorializing the DRB proceedings via audio recording, in addition to the written
documentation described above. The recording of the entire DRB process must be
maintained in the appellant's disciplinary file following the DRB proceeding.
6.4.14. Training DRB members on the FBI's disciplinary process, including the applicable
standard of review and the role of each DRB participant. Training regarding the FBI's
disciplinary process includes informing members that the substantial evidence standard of
review must be used by DRB members to review both OPR's underlying findings of
misconduct and the penalty that OPR imposed for each substantiated offense code.
Additionally, the training includes the responsibilities of the various entities involved in the
FBI's disciplinary process.
6.4.15. Conducting name checks to ensure that there have been no administrative issues
within the preceding three years that may preclude participation by the prospective DRB
members. The AD, HRD will determine preclusion pursuant to his or her authority as the AD,
HRD. In the event of a DRB member’s preclusion, the ADD may choose a replacement
member to participate on the board.
6.4.16. Making recommendations regarding the merits of appeals for both nonadverse and
adverse disciplinary actions to ensure that FBI policies apply consistently to all employees at
all stages of the disciplinary process.
6.4.17. Providing the DRB case materials to DRB members prior to each respective DRB to
allow DRB members to review case materials and prepare to discuss the merits of the
appeal when the DRB convenes.
6.5.   Employees



                                             6
                                        UNCLASSIFIED
Case 1:19-cv-02367-ABJ Document 30-8 Filed 11/18/19 Page 8 of 11
Case 1:19-cv-02367-ABJ Document 30-8 Filed 11/18/19 Page 9 of 11
       Case 1:19-cv-02367-ABJ Document 30-8 Filed 11/18/19 Page 10 of 11
                                  UNCLASSIFIED



CFR                        Code of Federal Regulations

DAG                        deputy Attorney General

DD                         deputy director

DOJ                        Department of Justice

DPU                        Discovery Processing Unit

DRB                        Disciplinary Review Board

EAD                        executive assistant director

FBI                        Federal Bureau of Investigation

FBIHQ                      Federal Bureau of Investigation Headquarters

FO                         field office

GC                         general counsel

GS                         General Schedule

HRB                        Human Resources Branch

HRD                        Human Resources Division

IIS                        Internal Investigations Section

INSD                       Inspection Division

LES                        Law Enforcement Sensitive

MSPB                       Merit Systems Protection Board

ODA                        Office of Disciplinary Appeals

OEEOA                      Office of Equal Employment Opportunity Affairs

OGC                        Office of the General Counsel

OIG                        Office of the Inspector General

OPR                        Office of Professional Responsibility

PD                         policy directive

SES                        Senior Executive Service

SSA                        supervisory special agent
                                       9
                                  UNCLASSIFIED
Case 1:19-cv-02367-ABJ Document 30-8 Filed 11/18/19 Page 11 of 11
